 COLUMBIA MANUFACTURING CORPORATIONColumbia Manufacturing Corporation and IndustrialCarpenters Local Union No. 530, affiliated withUnited Brotherhood of Carpenters and Joinersof America, AFL-CIO. Case 21-CA-19581(E)October 15, 1982SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn May 27, 1982, Administrative Law JudgeRichard D. Taplitz issued the attached Supplemen-tal Decision in this proceeding. Thereafter, the Ap-plicant and the General Counsel filed exceptions,supporting briefs, and answering briefs. The Appli-cant also filed a motion to supplement the applica-tion for award, and the General Counsel filed anotice of court decision published subsequent tothe issuance of the Administrative Law Judge'sSupplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions, briefs, and other submissions' and has de-cided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge only to theextent consistent herewith.On October 21, 1981,2 the Administrative LawJudge issued an order dismissing the complaint inthe underlying unfair labor practice case.3The Ap-plicant's application for an award of attorney's feesand expenses under the Equal Access to JusticeAct (hereinafter EAJA)4was filed on November23.EAJA, section 504(a)(2), provides that a partyseeking attorney's fees and other costs "shall,within thirty days of a final disposition in the ad-versary adjudication, submit to the [Board] an ap-plication which shows that the party is a prevailingparty." The statute's 30-day filing period is a juris-dictional prerequisite to application under EAJA,and we are without authority to extend that filingperiod beyond 30 days. See Monark Boat Company,262 NLRB 994 (1982). Section 102.27 of theBoard's Rules and Regulations provides for dis-P Consistent with our decision herein, the Applicant's motion to sup-plement its application for award is hereby denied.All dates hereinafter refer to 1981, unless otherwise indicated.a On October 5, the General Counsel moved that the AdministrativeLaw Judge dismiss the complaint. On the same day, the AdministrativeLaw Judge ordered all parties to show cause, by October 16, why themotion should not be granted No party responded to the Order ToShow Cause.5 US.C.A. sec. 504 (1982).missal (upon motion) by an administrative lawjudge prior to issuance of a decision, and forreview of such an order to dismiss. Section 102.27states that, "[u]nless [a] request for review is filedwithin 10 days from the date of the order of dis-missal, the case shall be closed."With the above in mind, we turn to analysis ofthe instant case. The question of "final disposition"is governed by Section 102.27. As the last sentencein that section makes clear, where no party files arequest for review of an order of an administrativelaw judge dismissing a complaint prior to issuanceof a decision, the case is considered closed as ofthe date of the order of dismissal.sHere, the Ad-ministrative Law Judge issued his order dismissingthe complaint on October 21. And, since no partyfiled a request for review, that order became thefinal disposition of the underlying unfair laborpractice case.The Applicant's application was filed with theBoard on November 23-33 days after the final dis-position of the case. Thus, the Applicant failed tocomply with the jurisdictional time period specifiedin section 504(a)(2) of EAJA, and we therefore arewithout authority to pass upon the merits of theapplication. Monark Boat, supra. Consequently, weare compelled to dismiss the instant application forlack of jurisdiction.ORDERIt is hereby ordered that the application of theApplicant, Columbia Manufacturing Corporation,Gardena, California, for an award under the EqualAccess to Justice Act be, and it hereby is, dis-missed.a Indeed, the Administrative Law Judge correctly noted that it wasthe date of his order dismissing the complaint that established that theApplicant had prevailed.SUPPLEMENTAL DECISION[Equal Access to Justice Act]STATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge:This case was heard before me on August 4 and 5, 1981.The charge was filed on September 24, 1980, by Industri-al Carpenters Local Union No. 530, affiliated withUnited Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO, herein called the Union. It alleges thatColumbia Manufacturing Corporation, herein called theApplicant, discharged eight employees because of unionactivity. The charge was amended on October 22, 1980,to allege that 10 employees were discharged for thatreason. The complaint issued on November 6, 1980. It al-leges in substance that four employees (Ramon Amador,265 NLRB No. 12109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRosa Rodriguez Herrera, Teresa Jiminez, and CarlosNuno) were discharged by the Applicant because oftheir protected strike activities. At the hearing the Appli-cant contended that it lawfully discharged those employ-ees because they engaged in strike violence. At theoutset of the hearing on August 4, 1981, counsel for theGeneral Counsel moved to dismiss those allegations ofthe complaint which related to Amador and Nuno. Thatmotion was granted. After the close of the hearing onAugust 5, 1981, but before the issuance of my decision,the Applicant made the contention that it had evidencethat one of the witnesses called by the General Counselhad given false testimony. After various motions weremade, I reopened the hearing and scheduled October 7,1981, for the receipt of any evidence the parties wishedto offer relating to the possibility of abuse of the Board'sprocess or false testimony. By motion dated October 5,1981, counsel for the General Counsel sought an orderdismissing the complaint and closing the hearing. Themotion stated that the Region had reviewed the case fileand transcript of the hearing and had decided that thecase was without merit and should not be pursued. OnOctober 5, 1981, I adjourned the hearing without datepending consideration of the motion and ordered all par-ties to show cause, if there was any, on or before Octo-ber 16, 1981, why the motion should not be granted.None of the parties responded to that order to showcause. The motion was granted and the complaint wasdismissed by my order dated October 21, 1981.In an application dated November 20, 1981, the Appli-cant seeks an award of attorneys' fees and expensesunder the Equal Access to Justice Act, Pub. L. 96-481,94 Stat. 2325, 5 U.S.C. §§ 504 and 102.143 (1982), et seq.of the Board's Rules and Regulations. That applicationwas filed with the Board in Washington, D.C., on No-vember 23, 1981. By order dated December 3, 1981, theBoard referred the application, together with a motion towithhold a net worth statement from public disclosure,to me for appropriate action. No opposition has beenfiled to the motion to withhold the net worth statementfrom public disclosure and that motion is hereby granted.Counsel for the General Counsel has filed an answer'dated April 19, 1982, to the application and the Appli-cant has filed a reply and a Motion for Partial SummaryJudgment dated May 6, 1982.2This Decision is made on the documents in the recordpursuant to Sections 102.153 and 102.153(a) of theBoard's Rules and Regulations.I. ISSUESCounsel for the General Counsel has raised nine sepa-rate defenses to the application. They present the follow-ing issues:1. Whether the application was timely filed.2. Whether the application was defective in that it didnot indicate affiliates and subsidiaries.3. Whether the General Counsel's position in the un-derlying case was substantially justified.i The answer and a memorandum submitted in support thereof is re-ferred to herein collectively as the answer.2 The issues raised in the Motion for Partial Summary Judgment willbe considered in this Decision and the motion is therefore denied.4. Whether fees and expenses incurred before the ef-fective date of the Act, October 1, 1981, are recoverable.5. Whether fees and expenses incurred before the issu-ance of complaint are recoverable.6. Whether fees and expenses incurred in the litigationof collateral proceedings such as unemployment hearingsand appeals and arbitration proceedings are recoverable.7. Whether fees and expenses relating to litigation in-volving Amador and Nuno are recoverable.8. Whether fees and expenses related to the EqualAccess to Justice Act proceedings are recoverable.9. Whether the fees and expenses requested by the Ap-plicant are reasonable.11. FINDINGSA. The Timeliness of the ApplicationBy motion dated January 22, 1982, counsel for theGeneral Counsel sought to dismiss the application. Oneof the grounds raised in that motion was that the applica-tion was untimely. By order dated March 18, 1982, Idenied that motion. In its answer counsel for the GeneralCounsel reraises the issue of timeliness. My conclusion isthe same. However, for the convenience of those readingthis Decision, I shall restate the basis for my order ratherthan incorporate it by reference.My order dismissing the complaint issued on October21, 1981. As indicated in the signed declaration of AlfredJ. Landegger, attorney for Respondent, which is annexedto his points and authorities in opposition to the GeneralCounsel's motion, that order was received by the officeof Respondent's attorney on October 27, 1981. TheBoard order referring this matter to me indicates thatRespondent's application was filed with the Board inWashington, D.C., on November 23, 1981.Section 504(a)(2) of the Equal Access to Justice Actstates:A party seeking an award of fees and other ex-penses shall, within thirty days of a final dispositionin the adversary adjudication, submit to the agencyan application ....Section 102.148(a) of the Board's Rules and Regulationsprovides that:An application may be filed after entry of the finalorder establishing that the applicant has prevailed inan adversary adjudication proceeding ...but in nocase later than thirty days after the entry of theBoard's final order in that proceeding. ....In the instant case it was the order of the AdministrativeLaw Judge dismissing the complaint rather than a finalorder by the Board that established that the Applicanthad prevailed. A serious argument can be made that theAdministrative Law Judge's order should not be consid-ered a final disposition until the Charging Party hadfailed to take an appeal to the Board on the dismissalafter a reasonable time period had elapsed after the issu-ance of the Administrative Law Judge's order. However,even assuming that the Administrative Law Judge'sorder is considered the final disposition as of the date of110 COLUMBIA MANUFACTURING CORPORATIONissuance, the Respondent's application was still timelyfiled under the provisions of Section 102.114(a) of theBoard's Rules. That section reads:Sec. 102.114 Time; additional time after service bymail or by telegraph.--(a) In computing any period oftime prescribed or allowed by these rules, the dayof the act, event, or default after which the desig-nated period of time begins to run is not to be in-cluded. The last day of the period so computed is tobe included, unless it is a Sunday or a legal holiday,in which event the period runs until the end of thenext day, which is neither a Sunday nor a legalholiday.... Whenever a party has the right or isrequired to do some act or take some proceedingswithin a prescribed period after service of a noticeor other paper upon him, and the notice or paper isserved on him by mail or by telegraph, 3 days shallbe added to the prescribed period: Provided, howev-er, that 3 days shall not be added if any extension ofsuch time may have been granted.The Administrative Law Judge's order dismissing thecomplaint issued on October 21, 1981. Under the compu-tation prescribed in the Rule, 30 days from then wouldbe November 20, 1981. The Administrative Law Judge'sorder was served by mail. Section 102.113 of the Board'sRules provides that the date of service shall be the daywhen the matter served is deposited in the U.S. mail.However that section also states: "In computing the timefrom such date, the provisions in Section 102.114 apply."Section 102.114(a) specifically provides that when aparty is served by mail, 3 days shall be added to the pre-scribed period to respond. Three days from November20, 1981, was November 23, and that was the date uponwhich the application was filed with the Board.Section 102.114(b) of the Board's Rules reads:(b) When the act of any of these rules require thefiling of a motion, brief, exception, or other paper inany proceeding, such document must be receivedby the Board or the officer or agent designated toreceive such matter before the close of business ofthe last day of the time limit, if any, for such filingor extension of time that may have been granted.That section must be read in conjunction with Section102.114(a). Section 102.114(b) states that such matters asan application must be received by the Board before theclose of business of the last day of the time limit. How-ever in computing the time limit Section 102.114(a) is ap-plicable and that section allows 3 extra days because ofthe mailing.Section 102.114(a) applies to situations where a pre-scribed period begins after service of a notice or otherpaper. An argument could be made that there is no pro-vision in the Equal Access to Justice Act for notice of afinal disposition and that there is simply a flat require-ment that an application be filed within 30 days of thefinal adjudication regardless of service of notice. Undersuch an interpretation a respondent could be barred fromapplying for attorney fees even if the Board forgot tosend him a copy of the final adjudication and he did notlearn of it until after the 30 days expired. There is noway to fully separate the concept of notice from the for-feiture of a right to file an application under the EqualAccess to Justice Act without running into grave consti-tutional due process problem. When Board Rule102.148(a) is considered in the context of Board Rules102.113(a) and 102.114(a), it appears that a balance isstruck between filing and notice requirements. Section102.148(a) provides that the application must be filed nolater than 30 days after the entry of the Board's finalorder. Section 102.113(a) provides that the Board's ordershall be considered served as of the date that it is depos-ited in the mail. Section 102.114(a) provides that mail de-livery gives 3 extra days for the party receiving the mailto take action.In sum I find that Respondent's application was timelyfiled.B. The Question of Affiliates and SubsidiariesThe General Counsel contends that there is insufficientinformation pertaining to "affiliates or subsidiaries" ofthe Applicant to determine whether the Applicant is aneligible party under the EAJA.Section 504(b)(1)(B) of the EAJA excludes from cover-age3any association or organization whose net worth ex-ceeded $5 million or whose employee complement ex-ceeded $500 at the time the adversary adjudication wasinitiated. Section 102.143(g) of the Board's Rules pro-vides that the net worth and the number of employees ofthe Applicant and all of its affiliates shall be aggregatedto determine eligibility. Section 102.147(f) of the Board'sRules states that the Applicant must provide a detailedexhibit showing the net worth of the Applicant and anyaffiliates.The application states that "there were approximately120 management, office clerical, production and mainte-nance employees at the Employer's two facilities locatedin Gardena, California."There is some question whether the Board's Rulessimply require an applicant to affirmatively state its affili-ates or subsidiaries if it has any or whether a negativestatement is required. However, in its brief the GeneralCounsel requests me to direct the Applicant to furnish averified statement bearing on affiliation. The Applicanthas already done so and therefore there is no need forsuch an order. In a statement given under penalty of per-jury attached to the Applicant's answer, an officer of theApplicant states that the Applicant has two facilities inGardena, California, and no other affiliates or subsidiar-ies. If the application in that regard were ambiguous, thatambiguity has now been corrected and that is no show-ing of prejudice to the General Counsel.C. The Question of Substantial JustificationSection 504(aXl) of the EAJA provides that an awardshall be made unless "the position of the agency as aparty to the proceeding was substantially justified or ...special circumstances make an award unjust." Someguidance with regard to the application of that languageI With exceptions not applicable here.11 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis given in Senate's Report 96-263 at pages 14 and 15which states:Under section 504(a), a party other than theUnited States who prevails in an agency adjudica-tion is entitled to reasonable fees and other expensesunless the agency finds the position of the agency asa party to the proceedings was substantially justifiedor that special circumstances make an award unjust.The language used in this section is identical to lan-guage presently found in Rule 37, Federal Rules ofCivil Procedure. Its effect is to place the burden onthe government to make a positive showing that itsposition and actions during the course of the pro-ceedings were substantially justified or that someother circumstances makes an award unjust. Thetest of whether or not a government action is sub-stantially justified is essentially one of reasonable-ness. In order to defeat an award, the governmentmust show that its case had a reasonable basis inlaw and fact. Absent such a showing, fees should beawarded. The section identifies one circumstancewhich may defeat or reduce an award-the actionsof the prevailing party in unreasonably protractingthe resolution of the controversy. The section fur-ther requires that the fee determination include spe-cific written findings and conclusions which will bemade a part of the record and which may be sub-ject to judicial review under section 504(c).Alternative standards were considered. For ex-ample, S. 2354, the predecessor to S. 265 in the 95thCongress, allowed for automatic awards to prevail-ing parties. This mandatory award was rejected be-cause it did not account for the reasonable and le-gitimate exercise of governmental functions andthus might have a chilling effect on proper govern-ment enforcement efforts. A purely discretionarystandard such as may be found in some existing fed-eral fee-shifting statutes [See, e.g., 15 U.S.C. 2059(e)(4); 33 U.S.C. 1365(d); 42 U.S.C. 1937(e)] wasalso considered. A discretionary standard, however,fails to account for the natural reluctance of agen-cies to award fees against themselves and also offerslittle direction to the exercise of agency discretion.The Department of Justice proposed standard, onthe other hand, gives some definition and someguidance but is unnecessarily restrictive. Under theDepartment's proposal, fees would be awarded onlywhere the government action was "arbitrary, frivo-lous, unreasonable, or groundless, or the UnitedStates continued to litigate after it clearly becameso." [See Christiansburg Garment Co. v. E.E.O.C.,434 U.S. 412, 417 (1978).] In order to recover feesunder this standard, a party must first prevail andthen must marshal the facts to prove that the gov-ernment action was arbitrary or frivolous. Placingthis heavy burden on the prevailing party makesawards difficult to obtain, particularly in agencyproceedings. And where fees are so difficult to re-cover, the deterrent effect created by the cost ofvindicating rights vis-a-vis the Government wouldnot be lessened.The standard and burden of proof adopted in S.265 represents an acceptable middle ground be-tween an automatic award of fees and the restric-tive standard proposed by the Department of Jus-tice. It presses the agency to address the problemsof abusive and harassing regulatory practices. It isintended to caution agencies to carefully evaluatetheir cases and not to pursue those which are weakor tenuous. At the same time, the language of thesection protects the Government when its case,though not prevailing, has a reasonable basis in lawand fact. Furthermore, it provides a safety valvewhere unusual circumstances dictate that the Gov-ernment should not be held liable, as for examplewhen the Government is advancing in good faith acredible, though novel, rule of law.The fact that the Government lost the case does notgive rise to the presumption that its position was unrea-sonable.4However, as stated in the Conference Reportto accompany H.R. 5612, H.R. Rep. No. 96-1434, 96thCongress 2d Sess:Certain types of case dispositions may indicatethat the Government action was not substantiallyjustified. A court should look closely at cases, forexample, where there has been a judgment on thepleadings or where there is a directed verdict,where a prior suit on the same claim had been dis-missed or where there is a substantial difference be-tween the amount or content of the Government'soriginal pleadings and the settlement agreed to.Such cases clearly raise the possibility that the Gov-ernment was not substantially justified in pursuingthe ligitation ....In sum the Government has the burden of establishingthat its actions were substantially justified; lack of sub-stantial justificatinn is not established simply by the Gov-ernment's loss of the case; such matters as judgment onthe pleadings or, in the context of this case, a successfulmotion by the Government to dismiss its own case canbe construed as raising the possibility that the Govern-ment was not substantially justified in pursuing the litiga-tion; where the Government's case is weak or tenuousthere is no substantial justification; and where the Gov-ernment's case is strong both in fact and law but theGovernment loses because of adverse credibility or legalfindings there is substantial justification.The conclusion is inescapable that in the instant situa-tion the Government's case was weak and tenuous. Boththe General Counsel in his answer and the Applicant inits reply agree that the Applicant furnished informationto the General Counsel prior to the commencement ofthe hearing which indicated that the General Counselwas relying on at best unreliable and at worst perjuredtestimony.5Subsequent events indicated that the infor-* House Report No. 96-1005 (Part 1), 96th Cong. 2d Sess.5 There is no implication herein that the General Counsel had anythingto do with the perjury. The assertion is that the General Counsel wasmisled by the perjury of others.112 COLUMBIA MANUFACTURING CORPORATIONmation furnished by the Applicant was reliable. At theopening of the hearing the General Counsel moved todismiss those allegations of the complaint that allegedthat two of the discriminatees, Amador and Nuno, weredischarged in violation of the Act. That motion wasgranted. The General Counsel continued with the litiga-tion concerning the discharge of Jiminez and Herrera inthe face of information given to it by the Applicant thatthose alleged discriminatees were not worthy of belief.The hearing ended on August 5 and was thereafter re-opened to allow the parties an opportunity to produceevidence relating to the possibility of abuse of theBoard's process or false testimony. Prior to the resched-uled hearing date the General Counsel continued its in-vestigation and apparently concluded that the informa-tion given by the Applicant was accurate because hemoved to dismiss his own complaint on the grounds thatit was without merit and should not be pursued. That po-sition finds substantial support in the record of the case.The motion was granted. One can only speculate wheth-er or not a more thorough investigation before issuanceof the complaint would have resulted in a dismissal ofthe charge rather than the issuance of the complaint, butit is over-generous to describe the General Counsel'scase as weak or tenuous. It actually fell apart. Underthese circumstances I find that the General Counsel'scase did not have a reasonable basis in law and fact.D. Fees and Expenses Incurred Prior to the EffectiveDate of the EAJAThe EAJA became effective on October 1, 1981. Sec-tion 102.143 of the Board's Rules and Regulations defines"adversary adjudication" for the purpose of eligibilityunder the EAJA as "unfair labor practice proceedingspending before the Board on complaint ...at any timebetween October 1, 1981, and September 30, 1984." Thiscase was pending before the Board between those twodates. The case is therefore one that is subject to theEAJA. Section 504(a) of the Act provides for fees andexpenses: "in connection with that proceeding ...."Section 102.144(a) of the Board's Rules speaks of "feesand expenses incurred in connection with an adversaryadjudication." The fees and expenses that were incurredprior to October 1, 1981, were in connection with theApplicant's case and the case comes within the ambit ofthe EAJA because it was pending on October 1, 1981. Insuch circumstances the fees and expenses incurred priorto October 1, 1981, are recoverable. Heydt v. CitizensState Bank, 668 F.2d 444 (8th Cir. 1982); see also Bradleyv. The School Board of Richmond, 416 U.S. 696 (1974).6e In Photo Data. Inc v. Sawyer, 533 F.Supp. 348 (U.SD.C. 1982), acue arising under the EAJA, the court held:The Act explicitly applies to cases pending on October 1, 1981,and nothing in the legislative history suggests that it should be inter-preted to apply only to that part of the case pending on October I,1981 that occurs on or after that date. Moreover, construing the Actto bifurcate cases on October I, 1981 would eschew the purpose ofthe Act to provide financial assistance to those litigants who wouldnot ordinarily be able to contest unreasonable government action, asit would diminish their recovery and thereby remove the incentiveto sue. Without express direction from the Congress this Court willnot infer such an incongruous intent.E. Fees and Expenses Incurred Prior to Issuance ofthe ComplaintThe EAJA grants relief in cases involving adversaryadjudications. However as is set forth above, that Actalso allows fees and other expenses incurred "in connec-tion with that proceeding." As the General Counsel cor-rectly points out, a precomplaint investigation does notconstitute an adversary adjudication. The General Coun-sel is obligated by law to undertake an investigationwhen a charge is filed and has no discretion in thatregard. However, where the precomplaint investigationinvolves fees and expenses to a charged party and thatinvestigation leads to the issuance of a complaint and anadversary adjudication, the precomplaint costs and ex-penses are incurred in connection with the complaintcase and are directly related to that case. Such fees andexpenses are therefore compensable under the EAJA. Inthe instant case the charge and amended charge allegedthat 10 employees were discharged in violation of theAct. The General Counsel's investigation resulted in adismissal of the charge allegations relating to six of thosedischargees. With regard to those six, the Governmenttook no action other than to investigate and refuse toissue a complaint. Any costs and expenses incurred bythe Applicant with regard to those six employees aretherefore not recoverable under the EAJA. The precom-plaint fees and expenses incurred with regard to theother four employees who were named in the complaintare compensable under the EAJA.The itemization of attorneys' services rendered andfees charged annexed to the application indicates that at-torney Alfred Landegger spent 18-1/2 hours and that at-torney Stefan Mason spent 3 hours on the case prior toissuance of the complaint on November 6, 1980. There isno indication in that itemization as to what part of thework was spent in matters relating to the four employeeswho were ultimately named in the complaint as discri-minatees and what part on the six employees who werenot named. In the absence of such itemization I willassume that the time was equally devoted to the 10 indi-viduals named in ihe charge. As the work attributable tothe six employees who were not named in the complaintis not compensable, I shall disallow six-tenths of thehours attributed to precomplaint fees. Those fees werefor 18-1/2 and 3 or 21.5 hours and six-tenths of thatfigure is 12.9 hours.F. Collateral ProceedingsThe Applicant's itemization of attorneys' fees renderedand fees charged indicates that attorney Alfred Landeg-ger spent a total of 173.75 hours spread over 110 differ-ent days between September 24, 1980, and November 20,1981. Each date is separately listed and details are setforth as to the work done on that particular day. Theitemization indicates that on 25 of those days some timewas spent on matters relating to unemployment insur-ance, the employment development department, and ar-bitration. On most of those days there are entries forthose matters and for the unfair labor practice case, andthere is no separation with regard to the time spent onone or the other. The total amount of time spent on113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose days was 22 hours. Three-quarters of an hour outof those 22 was spent prior to the issuance of the com-plaint and one-half of that time has already been disal-lowed. The total amount of time spent will therefore beconsidered as 21.6 hours. The Applicant contends thehours spent on such matters as unemployment insuranceand arbitration were in connection with and necessary tothe unfair labor practice proceeding. Those mattersmight indeed be useful to the Applicant in connectionwith the unfair labor practice proceeding but they werein themselves independent of the unfair labor practiceproceeding and in all likelihood would have been in-curred whether or not a complaint had issued. As therewas some interplay between those matters and the unfairlabor practice proceedings and as there was also somework done on the unfair labor practice case on most ofthose dates in question, I will disallow only half of the21.6 hours. That comes to 10.8 hours.G. The Dismissal of the Allegations Relating toAmador and Nuno at the Commencement of theHearingAs is set forth above, at the commencement of thehearing on August 4, 1981, the General Counsel movedto dismiss those portions of the complaint relating toAmador and Nuno. That motion was granted. In itsanswer the General Counsel takes the position that thatportion of the case was resolved prior to October 1,1981, and was therefore not pending as an "adversaryadjudication" as of the effective date of the Act.The complaint was pending before me as of October 1,1981. Prior to that time I had granted a motion to dis-miss part of the complaint but the order granting thatmotion was not a final order of the Board. The allega-tions in the complaint concerning Amador and Nunowere not completely put at rest. My order dismissingthat portion of the complaint was still subject to the pos-sibility of review by the Board. In the ordinary course ofevents I would have issued an administrative law judge'sDecision and any party, including the charging party,would then have had 20 days to file exceptions. Section102.46 of the Board's Rules provides for such exceptions"to the Administrative Law Judge's Decision or to anyother part of the record or proceeding (including rulingsupon all motions or objections) ...." I believe that thework done by the Applicant's counsel relating toAmador and Nuno was sufficiently connected t6 amatter that was pending on October 1, 1981, to be com-pensable under the EAJA.H. Fees and Expenses Incurred in the EAJAProceedingThe Applicant seeks an award for time spent in thepreparation and processing of the application under theEAJA. Such fees are clearly in connection with the casethat was pending on October 1, 1981.In analogous cases arising under the Civil Rights Act,United States Courts of Appeals have held that such feesare compensable. Manhart v. City of Los Angeles, 652F.2d 904, 909 (9th Cir. 1981); Love v. Mayor, City ofCheyenne, 620 F.2d 235, 237 (10th Cir. 1980); Weisen-berger v. Huecker, 593 F.2d 49, 53-54 (6th Cir. 1979),cert. denied 444 U.S. 880 (1979); Souza v. Southworth,564 F.2d 609, 614 (Ist Cir. 1977). In Manhart v. City ofLos Angeles, supra, the court held:Finally, plaintiffs have requested attorneys' feesfor time spent litigating the fees issue itself in dis-trict court and on appeal. They are entitled to suchan award. Williams v. Alioto, 625 F.2d at 850; Ro-senfeld v. Southern Pacific Co., 519 F.2d at 530;Johnson v. Mississippi, 606 F.2d 635, 638-39 (5thCir. 1979). It would be inconsistent to dilute anaward of fees by refusing to compensate an attorneyfor time spent to establish a reasonable fee. Lund v.Affleck, 587 F.2d 75, 77 (Ist Cir. 1978).The same logic applies in the instant case and I thereforefind that the fees and expenses related to the drafting andprocessing of the application are recoverable.I. The Reasonableness of the Fees and ExpensesThe itemization of attorneys' services rendered andfees charged annexed to the application consists of a de-tailed compilation of the work performed by the Appli-cant's attorneys on specified dates and the number ofhours spent performing that work. It listed 173.75 hoursfor attorney Alfred Landegger of which 23.7 hours weredisallowed as is set forth above. That leaves 150.05hours. Also claimed are 54.75 hours for attorney StefanMason;7.25 hours for attorney Belle C. Mason; and12.75 hours for attorney Harold Knee. The total is 217.8hours. The application also itemizes expenses whichcome to $1,439.05.The application seeks $100 per hour for Landegger;$135 per hour from September 1980 to August 1981 and$145 per hour thereafter for Stefan Mason; $100 per hourfor Belle Mason; and $110 per hour for Knee. However,the EAJA provides that fees may not be awarded inexcess of $75 per hour unless the agency determines byregulation that a higher fee is justified.sThe Applicanthas petitioned the Board to increase the maximum ratefor attorneys' fees and that petition has been retained bythe Board for appropriate action. The petition is notbefore me and I am limited to the $75 maximum.Except for the assertions, that fees and expenses arenot compensable, that were raised in connection with thematters set forth in the sections above, the GeneralCounsel does not contend in his answer that the itemizedexpenses were unreasonable. Expenses in the amount of$1,439.05 are therefore awarded.Much has been written with regard to the criteria usedin setting a reasonable hourly rate. See, for example, the12 criteria discussed in Kerr v. Screen Extras Guild, Inc.,526 F.2d 67, 70 (9th Cir. 1975), cert. denied 425 U.S. 951(1976).9 Those cases may be considered by the Board in7 In its application the Applicant totals the hours for Mason at 54.75,even though the itemization lists 60 hours. The General Counsel hasrelied on the 54.75 figure in its answer and I shall also use that figure.8 See Sec. 102.145 of the Board's Rules.9 See also National Association of Concerned Veterans v. Secretary of De-fense, (D.C. Civil Action No. 79-0211) (D.C. Cir. April 23, 1982).114 COLUMBIA MANUFACTURING CORPORATIONthe petition to grant more than the $75 per hour. How-ever, I am limited to the $75-per-hour figure. Section102.145(a) of the Board's Rules provides that: "Awardswill be based on rates customarily charged by personsengaged in the business of acting as attorneys ...."The General Counsel does not assert that $75 an hour isan unreasonable hourly rate. In its answer the GeneralCounsel argues that if any award is granted the numberof hours claimed should be reduced and the remaininghours should be multiplied by the statutory maximumrate of $75 per hour. I find that $75 an hour is not unrea-sonable. A more serious question is raised concerning thenumber of hours that are compensable.Section 102.145(cX3) of the Board's Rules providesthat in determining the reasonableness of the fees soughtconsideration should be given to the time actually spentin the representation of the Applicant. The GeneralCounsel does not contend that there is any discrepancybetween the time actually spent and the time as itemizedin the application. Section 102.145(c)(4) of the Board'sRules provides that consideration should be given to"the time reasonably spent in the light of the difficulty orcomplexity of the issues in the adversary adjudicationproceeding." The General Counsel does contend that theApplicant's attorneys spent an unreasonable amount oftime on the case and specifically asserts that there is noapparent reason why more than one attorney had towork on the case. The General Counsel requests that the54.75 hours of work attributed to Stefan Mason be disal-lowed.This was not an unusually complicated case. Because itwas truncated by the General Counsel's motion to dis-miss his own complaint there were only 2 days of actualhearing. It was apparent from observing Landegger'sconduct during the hearing that he is a fully competentattorney. There is little doubt that he could have ade-quately represented his client without the assistance ofthe other members of his firm. It was also apparent thathe is extremely zealous and conscientious with regard tothe interests of his client. In the particular circumstancesof this case I am unprepared to find that he was overzealous or unreasonable in securing the limited assistanceof other members of his firm. It is very likely that thediligence of the Applicant's counsel prevented not only asubstantial miscarriage of justice but also abuse of theBoard's process.'In sum I find that the Applicant is the prevailing partyand meets the eligibility requirements of the EAJA; thatthe General Counsel's position was not substantially jus-tified and no special circumstances make an awardunjust; and that the Applicant is entitled to a fee awardbased on 217.8 hours at $75 an hour which equals$16,335 plus an expense award of $1,439.05, for a totalaward of S17,774.05.Upon the foregoing findings and conclusions, and theentire record, and pursuant to Section 102.153 of theBoard's Rules, I hereby issue the following recommend-ed:ORDER 1The application of Columbia Manufacturing Corpora-tion for attorneys' fees and expenses under the EqualAccess to Justice Act is hereby granted to the extentthat the Applicant is awarded $17,774.05.1o In his answer, the General Counsel notes that Landegger spent over20 hours and Mason spent over 9 hours in preparing and drafting theEAJA Application. The General Counsel asserts that that was an unrea-sonable period of time for which to be reimbursed. After reviewing thedocuments in the record I do not find that an unreasonable amount oftime was spent on the application." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.115